This is an appeal from the Findings of Facts, Conclusions of Law, Judgment and Orders entered by the District Court at Window Rock (Henry Whitehair, Judge). While this case reveals a procedural quagmire, it is nevertheless important that some kind of order be established for judical economy and for the expeditious outcome for the parties in this domestic matter.
This is a divorce case in which the sole issue is the amount of monthly child support and the disposition of the outstanding support arrearage. There have been several hearings and equally as many orders entered that have created diverse results and delay to the final outcome.
I. Procedural Background
The parties were granted on absolute divorce by the District Court at Window Rock (Harry D. Brown, Circuit Judge) on June 27, 1980 wherein the plaintiff was ordered to pay as child support Two Hundred ($200.00) Dollars per month. A Motion for Reconsideration was filed by the plaintiff on July 2, 1980. A Stay of Execution was granted by this Court on February 18, 1981. An Order of Continuance was issued by the District Court on April 7, 1981. It was not until June 25, 1981 that the Motion for Reconsideration was resolved with the judgment being affirmed once again for the defendant. On September 24, 1981 this Court decided the Appeal filed by the plaintiff-appellant on September 2, 1980 dismissing such action as being untimely. In addition the prior Stay of Execution ordered on February 18, 1980 was vacated.
No action occured in this case until defendant brought forward a Motion for an Order To Show Cause on May 11, 1982 as to why the child support payments were not being made. On June 29, 1982 the District Court (Harry D. Brown, Circuit Judge) entered a Judgment *2and Order reflecting several terms of the initial divorce decree. In addition, the Court ordered the following:
1. That the plaintiff pay $200 per pay period for a total of $400.00 per month.
2. That there was an arrearage of $4,630.00 plus $500.00 for attorney's fees for a total of $5,130.00.
3. That $200.00 shall be applied for the monthly child support and $200.00 shall be applied for the outstanding arrearage.
The procedural outcome of this case does not end at this juncture. On July 8, 1982, this Court, through Acting Chief Justice Robert B. Walters, issued an Order to Remand for Hearing in Chief. The Court ordered, inter alia, that the Order to Show Cause be vacated, that a Writ of Prohibition be denied, that a Stay of Execution shall be in effect prohibiting the enforcement of the then existing Final Judgment, and that $150.00 be paid per month for child support as a condition for the Stay of Execution with the previously adjudged support and arrearage amounts discontinued.
On August 31, 1982, in accordance with this Court's to Remand for Hearing in Chief, Findings of Fact, Conclusions of Law, Judgment and Order were entered by the District Court (Henry Whitehair, Judge). In its ruling, the District Court ordered the plaintiff to pay $150.00 per month as child support and a total $50.00 per month toward the reduction and elimination of the $4,000 arrearage found to be due and owing. In addition, the Court granted the defendant the costs of her action.
However, defendant-appellant filed an appeal with this Court from the August 31, 1982 Findings alleging that such Findings were entered without defendant-appellant's attorney being present and that the District Court's Judgment and Order were without facts and evidence sufficient to warrant the disposition recited in the Findings. As a result, defendant filed a Motion for Reconsideration in the District Court. The District Court reopened the above order to allow counsel the opportunity to submit Proposed Findings of Fact and Conclusions of Law. Counsel has filed the requested Findings and the District Court is presently preparing its decision.
II. Conclusions and Order
In light of the fact that the District Court had jurisdiction in this matter and has reopened the case for reconsideration by allowing counsel the opportunity to submit their respective Findings, the Court hereby denies without prejudice and without determination on the merits this appeal pending the resolution of the case by the District Court.